DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
After the May 21, 2021 Advisory Action, claims 1, 3-8, and 16-19 stand allowed.  The drawings stand objected to for failing to show the claimed subject matter.
Applicants filed a Response to Final Office Action, dated June 18, 2021, including an annotated Figure 3 and arguing that the drawings indeed show the claimed invention.  
Applicant's arguments filed June 18, 2021 have been fully considered and they are persuasive.  The objection to the drawings is withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3-8, and 16-19 are allowed.
Note: No amendments to the claims are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 3-8, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a device region of the first conductivity type formed deeper 
With regard to claims 3-8 and 16-19: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897